Opinion filed April 19, 2018




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-17-00301-CV
                                    __________

 IN THE INTEREST OF C.G., M.M.T., AND A.M.T., CHILDREN

                      On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                          Trial Court Cause No. C47093

                      MEMORANDUM OPINION
       The trial court entered an order in which it terminated the parental rights of
the parents of C.G., M.M.T., and A.M.T. The mother filed an appeal. On appeal,
she challenges the sufficiency of the evidence to support the termination of her
parental rights. We affirm.
       In a single issue on appeal, Appellant asserts that the evidence is legally and
factually insufficient to support the termination of her parental rights. Termination
of parental rights must be supported by clear and convincing evidence. TEX. FAM.
CODE ANN. § 161.001(b) (West Supp. 2017). To determine on appeal if the evidence
is legally sufficient in a parental termination case, we review all of the evidence in
the light most favorable to the finding and determine whether a rational trier of fact
could have formed a firm belief or conviction that its finding was true. In re J.P.B.,
180 S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is factually
sufficient, we give due deference to the finding and determine whether, on the entire
record, a factfinder could reasonably form a belief or conviction about the truth of
the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). To
terminate parental rights, it must be shown by clear and convincing evidence that the
parent has committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. FAM. § 161.001(b).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, the evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
      In this case, the trial court found that Appellant had knowingly placed or
knowingly allowed the children to remain in conditions or surroundings that
endangered the children’s physical or emotional well-being, had engaged in conduct
                                            2
or knowingly placed the children with persons who engaged in conduct that
endangered the children’s physical or emotional well-being, and had failed to
comply with provisions of a court order that specifically established the actions
necessary for her to obtain the return of the children. See id. § 161.001(b)(1)(D),
(E), (O). Appellant challenges each of these findings.
      On March 29, 2016, the Department of Family and Protective Services
received an intake stating that Appellant and her boyfriend had guns,
methamphetamine, and marihuana in Appellant’s home. On March 31, Vickie
Willingham, an investigator with the Department, accompanied Wendy Shawver, a
family-based safety services worker, to Appellant’s home. Willingham spoke to
Appellant through the window, but eventually Appellant allowed her to come inside.
Initially, Appellant’s boyfriend was “really confrontational,” and Appellant refused
to cooperate. Willingham and Shawver left.
      Ten minutes later, Appellant called Willingham and allowed her to return to
her home. Appellant completed an oral swab drug screen, which was negative for
all substances. On April 8, Appellant completed a hair strand drug test, which was
positive for 1496 mg/pg of cocaine, which indicated occasional use. The children
were then placed in foster care, and the Department obtained temporary
conservatorship.
      Maggie Proehl, a conservatorship specialist for the Department, created a
family plan of services for Appellant and began working with Appellant on those
services. On May 3, 2016, the trial court ordered Appellant to comply with the
family service plan. Appellant signed the family service plan on July 21, 2016.
Under the family service plan, Appellant was required to, inter alia, abstain from
any criminal activities and refrain from associating with anyone else involved in
criminal activities or with CPS history; obtain and maintain safe, stable, and sanitary


                                          3
housing for the children; and obtain and maintain appropriate, stable, and legal
employment to show an ability to provide for the children financially.
      Proehl testified that the Department had some concerns with Appellant’s
compliance with the family service plan. For example, at the time of trial, Appellant
was living in a house that had failed city inspection because the roof needed to be
replaced and some of the doors were sealed shut, creating a fire hazard.
Additionally, the carport had rotting wood and was sagging, and the backyard had
broken glass. Prior to living in this house, Appellant had been living at the Hope
Shelter for approximately four to five months. Further, Appellant had not been able
to maintain stable employment and did not have reliable transportation. Appellant
had approximately eight jobs in the span of eighteen months and relied on family
and friends to give her rides to and from work. Appellant’s lack of transportation
often caused Appellant to miss scheduled visitation times with the children. Finally,
at the time of trial, Appellant had pending criminal charges as a result of Appellant
and her boyfriend taking a child out of the state.
      Proehl further testified that C.G., who was seven years old at the time of trial,
had been displaying “sexually acting out behaviors,” which prompted the
Department to move him to a residential treatment center and then to a separate
foster home. At the time of trial, C.G. struggled with aggression and had been
working with a behavioral therapist. M.M.T., who was four years old at the time of
trial, was also struggling with aggression and seemed to have a lot of anxiety.
M.M.T. had been receiving medical attention and therapy for these issues. A.M.T.,
who was two years old at the time of trial, was delayed in his speech. A.M.T. had
been receiving early childhood intervention services for this issue.
      The record contains clear and convincing evidence that Appellant did not fully
comply with her court-ordered family service plan—as required to support a finding
under Section 161.001(b)(1)(O).      Appellant failed to maintain safe and stable
                                          4
housing for the children and failed to maintain stable employment. Because it must
be shown that the parent has committed only one of the acts listed in
Section 161.001(b)(1)(A)–(U), we need not reach the merits of Appellant’s
remaining sub-issues. See TEX. R. APP. P. 47.1. Further, based upon the Holley
factors and the evidence in the record, we cannot hold that the trial court’s best
interest finding is not supported by clear and convincing evidence. See Holley, 544
S.W.2d at 371–72. The trial court could reasonably have formed a firm belief or
conviction that it would be in each child’s best interest for Appellant’s parental rights
to be terminated. We hold that the evidence is both legally and factually sufficient
to support the trial court’s order to terminate Appellant’s parental rights. We
overrule Appellant’s sole issue.
                                         This Court’s Ruling
        We affirm the order of the trial court.




                                                                   JOHN M. BAILEY
                                                                   JUSTICE
April 19, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      5